IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 3, 2009
                                     No. 08-10349
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk
JAIME MENDEZ CUELLAR

                                                   Plaintiff-Appellant

v.

BRAD LIVINGSTON; BRIAN W RODEEN; HERMAN NUSZ; JULITO UY

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:07-CV-158


Before SMITH, STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Jaime Mendez Cuellar, Texas prisoner # 854843, appeals the district
court’s dismissal of his 42 U.S.C. § 1983 civil rights complaint against Brad
Livingston, Executive Director of the Texas Department of Criminal Justice,
Correctional Institutions Division; Brian W. Rodeen, Warden of the William P.
Clements Unit (Clements Unit); Herman Nusz, Head of Nursing at the Clements
Unit; and Dr. Julito Uy. He contends that the district court erred and violated
his constitutional rights when it sua sponte dismissed his in forma pauperis



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 08-10349

(IFP) complaint prior to the issuance of summons, without a hearing, and
without allowing him to amend the complaint or propound discovery.
      Although the district court dismissed Cuellar’s complaint without a
hearing, Cuellar was afforded the opportunity to develop his factual allegations
and plead his best case. See Eason v. Thaler, 14 F.3d 8, 9-10 (5th Cir. 1994);
Jacquez v. Procunier, 801 F.2d 789, 793 (5th Cir. 1986). Therefore, the district
court did not err when it sua sponte dismissed Cuellar’s IFP complaint as
frivolous and for failure to state a claim upon which relief may be granted. See
28 U.S.C. § 1915(e)(2)(B); 28 U.S.C. § 1915A(a), (b)(1).
      Cuellar also contends that the district court erred when it dismissed his
denial of medical care claims against Dr. Uy as frivolous. This court reviews
dismissals for frivolousness for abuse of discretion. Harper v. Showers, 174 F.3d
716, 718 (5th Cir. 1999).
      The district court determined that Cuellar’s claims against Dr. Uy were
legally frivolous because, even when liberally construed, they stated only a claim
of negligence. Cuellar does not specifically challenge the district court’s analysis.
Instead, he reasserts that the Clements Unit physicians were deliberately
indifferent to his serious medical needs in violation of the Eighth Amendment
because they failed to address and successfully treat his chronic pain, failed to
refer him to a chiropractor or bone specialist, and failed to perform an MRI when
requested.
      Cuellar’s disagreement with the course of medical treatment does not
constitute deliberate indifference. See Varnado v. Lynaugh, 920 F.2d 320, 321
(5th Cir. 1991). Further, the question whether “additional diagnostic techniques
or forms of treatment is indicated is a classic example of a matter for medical
judgment.” Estelle v. Gamble, 429 U.S. 97, 107 (1976). Therefore, the district
court did not abuse its discretion when it dismissed Cuellar’s claims against Dr.
Uy as frivolous. See Varnado, 920 F.2d at 321.



                                         2
                                 No. 08-10349

      Cuellar does not challenge the district court’s dismissal of his claims
against Livingston, Rodeen, and Nusz for failure to state a claim upon which
relief may be granted. Specifically, he does not challenge the district court’s
determination that supervisory officials cannot be held liable for the actions of
their subordinates and that he failed to allege any personal involvement on their
part. Therefore, these claims are deemed abandoned. See Hughes v. Johnson,
191 F.3d 607, 613 (5th Cir. 1999).
      Finally, Cuellar’s newly raised claim that the defendants were deliberately
indifferent to his serious medical needs when they discontinued his prescription
for Tramadol should not be considered by this court. See Leverette v. Louisville
Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).
      Accordingly, the district court’s judgment is AFFIRMED.          Cuellar’s
motions for authority of jurisdiction, amending the complaint, a petition for
review under “Rule 15” and “Local Rule 47,” a bench warrant ad testificandum,
and the appointment of counsel are DENIED.




                                       3